Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/04/2020 have been fully considered but they are not persuasive. Applicant argues that “Without Schmale disclosing where an FFP is, much less the claimed FFL, or the orientation of an FFL relative to other elements of the system such as a flux return, it is impossible to properly reject Claim 1 as anticipated by Schmale.” The Examiner disagrees because field view 28 includes both the zones i.e. a first sub-zone 52 and a second sub-zone 54, See ¶0083 as provided below where FFP is within the first sub-zone 52.
“Starting from this field-free point (not individually shown in FIG. 2), the field strength of the magnetic selection field 50 increases in all three spatial directions as the distance increases from the field-free point. In a first sub-zone or region 52 which is denoted by a dashed line around the isocenter 24 the field strength is so small that the magnetization of particles present in that first sub-zone 52 is not saturated, whereas the magnetization of particles present in a second sub-zone 54 (outside the region 52) is in a state of saturation. In the second sub-zone 54 (i.e. in the residual part of the scanner's field of view 28 outside of the first sub-zone 52) the magnetic field strength of the selection field is sufficiently strong to keep the magnetic particles in a state of saturation.” Paragraph 0003 discloses “The MPI scanner has means to generate a static magnetic gradient field, called the "selection field", which has a (single) field-free point (FFP) or a field-free line (FFL) at the isocenter of the scanner. Moreover, this FFP (or the FFL; mentioning "FFP" in the following shall generally be understood as meaning FFP or FFL) is surrounded by a first sub-zone with a low magnetic field strength, which is in turn surrounded by a second sub-zone with a higher magnetic field strength.”
Therefore, Schmale discloses “a first magnetic flux path at approximately the center of the field-free line has a first reluctance and a second magnetic flux path distal from the center of the field-free line has a second reluctance, and the second reluctance is lower than the first reluctance.”

Double Patenting
The nonstatutory double patenting rejection is maintained as stated in the last office action.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmale (US 2014/0320132 A1) and Xie et al. (US 5606254).
Regarding claim 1, Schmale at fig. 6-10 and at ¶0003 discloses a Magnetic Particle Imaging (MPI) system comprising: a magnet [See annotated fig. 9A below] configured to generate a magnetic field comprising: a field-free line [at 52, see ¶0003 and annotated fig. 2 below] within the magnetic field having an axis and a center; and a flux return [311,312, 314, See annotated fig. 9A] integrated with the magnet configured such that a first magnetic flux path [flux path inside 52] at approximately the center of the field-free line has a first reluctance [inherent to the flux] and a second magnetic flux path [flux path 54 as shown] distal [as shown] from the center of the field-free line has a second reluctance [inherent to flux path 54], and the second reluctance is lower than the first reluctance [lower flux has more reluctance and vice versa, see lines 32-41 of column 4 of Xie et al.] (also see present application ¶0047-0048 for reluctance at the field free line and away from the field free line).

    PNG
    media_image1.png
    526
    588
    media_image1.png
    Greyscale

	
    PNG
    media_image2.png
    530
    466
    media_image2.png
    Greyscale

[314] having an end, the end including a step [see Annotated fig. 8 below]. 
Regarding claim 3, Schmale at ¶0149 discloses magnetic particle imaging system of claim 2, the flux return further comprising a plurality of laminations [see “sheets” of  a yoke], wherein the first magnetic flux path passes through a first lamination [close to 311, see annotated fig. 7A] and the second magnetic flux path passes through a second lamination [close to 314, see annotated fig. 7A] and wherein the first lamination and second lamination form the step [see annotated fig. 7A]. 
Regarding claim 4, Schmale at fig. 9B discloses magnetic particle imaging system of claim 1, the flux return including a pole piece [314] having an end, where in the end is curved or smoothly varying. 

		
    PNG
    media_image3.png
    384
    521
    media_image3.png
    Greyscale

Regarding claim 5, Schmale at fig. 7A discloses the magnetic particle imaging system of claim 1, the flux return comprising a pole piece [312] with a taper [see Annotated fig. 7A below] that increases a magnetic flux density near the taper and proximate the field-free line. 

		
    PNG
    media_image4.png
    542
    548
    media_image4.png
    Greyscale

Regarding claim 6, Schmale at fig. 7A discloses the magnetic particle imaging system of claim 1, the flux return [311, 312, 314] comprising: a pole piece [311]; and at least one a flux return arm [314] positioned further from the field-free line than the pole piece. 
Regarding claim 7, Schmale at fig. 7A discloses the magnetic particle imaging system of claim 6, wherein the at least one flux return arm is angled toward the field-free line [see annotated fig. 7A] at the imaging volume. 
Regarding claim 8, Schmale at ¶0130 discloses the magnetic particle imaging system of claim 1 wherein the second reluctance is lower than the first reluctance at  including a lower reluctance material [soft magnetic material of 314 having a higher saturation induction] in the vicinity of the second magnetic flux path than the reluctance of the material in [soft magnetic material of 311 with lower saturation induction] the vicinity of the first magnetic flux path.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968.  The examiner can normally be reached on 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



March 8, 2021